Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments, see page 8, lines 15-20, filed 7 December 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 9,502,728 has been withdrawn.

Allowable Subject Matter
3.	Claims 1-20 are allowable over the prior art references of record.

Reasons for Indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:

Claims 1 and 8:                 The combination of WO ‘176, Morimoto, and Tamhankar does not teach or suggest a fuel cell system that includes “a first topping fuel cell module”, “a second topping fuel cell module”, and “an electrochemical hydrogen separation unit configured to receive the first topping anode exhaust and the second topping anode exhaust, to output a hydrogen-rich stream, and to output a C02-rich stream.”

 	Claims 9 and 17:               The combination of WO ‘176 and Morimoto does not teach or suggest a fuel cell system that includes “a first topping fuel cell module”, “a second topping fuel cell module”, and “at least one bottoming fuel cell module comprising a bottoming anode portion configured to receive the first topping anode exhaust and the second topping anode exhaust.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729